DETAILED ACTION
Applicant’s 04/13/2022 response to the previous 01/13/2022 Office action has been considered and entered.

This application was granted Track One status on 09/30/2021, accordingly Applicant is cordially invited to contact the Examiner via the information in the Conclusion section below to schedule an interview to discuss the instant Office action.

This is the First Final Office Action during Examination and is directed towards claims 1, 3, 4, 6, 8, 9, 11 and 12 as amended and/or filed in Applicant’s 04/13/2022 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is August 7, 2020 (20200807).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to U.S. Provisional Application Number 63/063,129, filed on August 7, 2020 (20200807).



Response to Amendments/Arguments
Applicant’s 04/13/2022 amendments to the specification and arguments in support thereof with respect to the objection set forth in section 7 of the previous 01/13/2022 Office action have been fully considered and are persuasive.  Accordingly said objection has been withdrawn. 

Applicant’s 04/13/2022 amendments to the claims and arguments in support thereof with respect to the 35 USC 112 rejections set forth in sections 10-16 of the previous 01/13/2022 Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn.  


Applicant’s 04/13/2022 arguments with respect to claim(s) claims 1, 3, 4, 6, 8, 9, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120123720 A1 to Fukuba; Daniel et al. (Fukuba) in view of Malan, Karel Johan, "A HELIOSTAT FIELD CONTROL SYSTEM" (Malan).
Regarding claims 1 and 6, Fukuba teaches in the figures below:

    PNG
    media_image1.png
    540
    640
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    541
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    715
    783
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    711
    835
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    537
    721
    media_image5.png
    Greyscale

And associated descriptive texts a heliostat calibration system and method for calibrating a heliostat in Fig’s 1, 14, etc. and para:
“[0003] In an attempt to reduce the price of solar energy, many developments have been made with respect to lowering the cost of precisely repositioning and calibrating a surface with two degrees of freedom. In concentrated solar thermal systems, heliostat arrays utilize dual axis repositioning mechanisms to redirect sunlight to a central tower by making the normal vector of the heliostat mirror bisect the angle between the current sun position and the target. In order to properly align a heliostat's beam to a target, nine parameters must be defined. Three parameters are needed to define the heliostat's location relative to the receiver target. One parameter is needed to account for tolerances in pan and tilt home positions. One parameter is needed to define mirror-mounting offsets, and an additional parameter is needed to define the non-perpendicularity of the defined axes. Three final parameters are needed to define the heliostat's orientation in a global three-axis reference frame.”

comprising: 
a system controller 1401 in Fig. 14 above and para:
“[0077] FIG. 14 demonstrates an embodiment of a robotic controller (104) that is capable of communicating raw or processed data to an onboard processing unit, central processing unit (1401), distributed processing units (1402), or with other robotic controllers (1403). In alternate embodiments, a robotic controller can communicate with and receive information from the one or more solar surfaces even when the robotic controller is are not adjacent to the one or more solar surfaces.”, and 

a heliostat 101 having a heliostat controller 1402 that is in communication with the system controller in Fig. 14 and paras [0003] “heliostat arrays utilize dual axis repositioning mechanisms. “ and [0077] above, wherein: 
the system controller is configured to receive(receiving) a calibration data point and an initial calibration offset angle estimation in Fig. 13 step 1201 as explained in para:
“[0076] FIG. 13 demonstrates a process a robotic controller may use to characterize field installation tolerances, manufacturing errors, backlash, and ground settling over time. These errors that arise from imperfections in the manufacturing and installation processes may be defined by comparing a set of historic data points containing information about the measured orientation and/or position of a solar surface to its predicted orientation and/or position if no errors existed. This process may begin with executing processes described in FIGS. 4, 7, and 8 to determine the current position, orientation, and non-perpendicularity of an individual solar surface and its pedestal axis (1201). Process 1201 is then repeated for a solar surface to create a historic data set (1301)…”, 

Calculate(calculating) a tracking error in Fig. 13 step 1302 and para [0076]:
“…In step 1302, a solar surface's estimated orientation and the known solar vector are also recorded. A computational system may then compare measured, predicted, and known data to create an error map against solar positioning and against a solar surface's predicted orientation (1303)…”, 

Identify(identifying) a calibration offset angle in Fig. 12 step 1206 and Fig. 13 step 1303 and paras :
“[0075] The collected information is then used to generate a 3D map of a field of solar surfaces (1203). In order to determine if solar surfaces are currently a) shading each other or b) have the capacity to shade each other, the geometry and area of the solar surfaces must be defined. A robotic controller may use onboard vision systems to detect geometry and area for an individual solar surface, or this information may be defined by a human operator (1204). To determine if a solar surface is shading an adjacent solar surface, a directional light simulating the solar vector may be applied to the generated 3D map of solar surfaces (1205),If shading is detected, a computational system may determine the minimum amount of change needed to a first solar surface's orientation to prevent it from shading a second solar surface (1206). This computational process may be repeated for future orientations of solar surfaces (1207) and future solar vector angles to pre-determine the optimal positioning for individual solar surfaces in a field of solar surfaces (1208).”

para [0076]: “This error detection process may be used to detect solar surfaces that fall out of an acceptable range of error. This error map may also be used to fine tune sun tracking or backtracking control algorithms by effectively closing the calibration loop.”, and 

transmit(transmitting) adjustment instructions to the heliostat controller in para [0076] “This error map may also be used to fine tune sun tracking or backtracking control algorithms by effectively closing the calibration loop.” And Fig. 4 step 409 in para:
 “[0057] The calibration robot may then communicate positioning data about an individual solar surface (409) to an onboard data storage unit, a central communications system, or a distributed communications system. In an embodiment, the calibration robot includes a wireless transmitter. Other embodiments for transmitting data include but are not limited to: wireless communication to individual solar surfaces, wireless communication to a group of solar surfaces or central controller, direct data link to individual solar surfaces, direct data link for a multiplicity of solar surfaces or central controller, data transfer through the calibration robot's power supply, or by wirelessly writing calibration data to a storage medium or RFID chip.”, 
the heliostat controller 1402 is configured to record(recording) and transmit(transmitting) a calibration data point to, and receive(receiving) adjustment instructions from, the system controller, and execute the adjustment instructions in Fig. 4 and paras [0077] and [0003] above “dual axis repositioning mechanisms.”, 
either the system controller or the heliostat controller is configured to receive(receiving) a maximum tracking error value or value range inputted by a user in para:
[0076] “…A computational system may then compare measured, predicted, and known data to create an error map against solar positioning and against a solar surface's predicted orientation (1303). This error detection process may be used to detect solar surfaces that fall out of an acceptable range of error. This error map may also be used to fine tune sun tracking or backtracking control algorithms by effectively closing the calibration loop.”, 

Wherein it is understood that the acceptable range of error was at least inputted by the user who programmed the computational system to compare the known data,
the heliostat controller is also configured to record(ing) and transmit(ting) at least one subsequent calibration data point, which is recorded at a different time than a previous calibration data point in Fig. 13 step 1201, and 
the system controller is also configured to calculate(calculating) at least one subsequent tracking error see Fig. 13 steps 1301 and 1302, and , 
identify(identifying) a calibration offset angle in Fig. 13 step 1303, and 
transmit(ting) adjustment instructions to the heliostat controller until the calculated tracking error matches or is within the maximum tracking error value or value range in Para:
 [0076] “FIG. 13 demonstrates a process a robotic controller may use to characterize field installation tolerances, manufacturing errors, backlash, and ground settling over time.  …  This process may begin with executing processes described in FIGS. 4, 7, and 8 to determine the current position, orientation, and non-perpendicularity of an individual solar surface and its pedestal axis (1201). Process 1201 is then repeated for a solar surface to create a historic data set (1301).  …This error detection process may be used to detect solar surfaces that fall out of an acceptable range of error. This error map may also be used to fine tune sun tracking or backtracking control algorithms by effectively closing the calibration loop.”.

wherein it is understood that “fine tune… by effectively closing the calibration loop.” Causes the central computational system to transmit adjustment instructions to the specific heliostat that is identified as having an error that has “fallen out of an acceptable range of error”

While Fukuba teaches that the various components and processing of information can be rearranged as explained in for example, paras:
“[0039] Certain aspects of the present invention include process steps and instructions described herein in the form of an algorithm. It should be noted that the process steps and instructions of the present invention could be embodied in software, firmware or hardware, and when embodied in software, could be downloaded to reside on and be operated from different platforms used by a variety of operating systems. The invention can also be in a computer program product that can be executed on a computing system.
[0040] The present invention also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the purposes, e.g., a specific computer, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for storing electronic instructions, and each coupled to a computer system bus. Memory can include any of the above and/or other devices that can store information/data/programs. Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.”

  And it is considered that Fukuba teaches in the explanation above that the heliostat controller 1402 is configured to, inter alia record and transmit a calibration data point to, and receive adjustment instructions from, the system controller, and execute the adjustment instructions,
the heliostat controller is also configured to record and transmit at least one subsequent calibration data point, which is recorded at a different time than a previous calibration data point, and 
either the system controller or the heliostat controller is configured to receive a maximum tracking error value or value range inputted by a user,
the system controller is also configured to calculate at least one subsequent tracking error, and , 
identify a calibration offset angle, and 
transmit adjustment instructions to the heliostat controller until the calculated tracking error matches or is within the maximum tracking error value or value range as explained above as well as in claims:
“1. A system for calibrating a robotic controller to multiple solar surfaces comprising: a first solar surface of the multiple solar surfaces coupled to a first support structure; a second solar surface of the multiple solar surfaces coupled a second support structure; and the robotic controller, including a drive system for positioning the robotic controller; sensors for identifying status information about said first solar surface when the robotic controller is positioned near said first support structure, and to identify status information about said second solar surface when said robotic controller is positioned near said second support structure; and a calibration system, to calibrate said first solar surface when the robotic controller is positioned near said first support structure, and to calibrate said second solar surface when said robotic controller is positioned near said second support structure.
2. The system of claim 1, wherein said calibration system includes: a solar surface orientation detection unit to determine an orientation of said first solar surface, and an orientation of said second solar surface.
5. The system of claim 2, wherein said calibration system includes: an orientation unit to determine robotic controller orientation information of the robotic controller wherein said robotic controller orientation information includes a value representing the tilt of the robotic controller; and a perpendicularity unit to determine the orientation of said first support structure and the orientation of said second support structure using said robotic controller orientation information, wherein said status information includes said orientation of said first and second support structure.
7. The system of claim 5, wherein said calibration system includes: a first solar surface directionality device to determine a first alignment value representing how closely said first solar surface is aligned with the sun; a second solar surface directionality device to determine a second alignment value representing how closely said second solar surface is aligned with the sun; and wherein said robotic controller includes an alignment unit to modify a direction of said first and second solar surfaces to efficiently align with the sun based on the output of the first and second solar surface directionality devices and wherein said status information includes said first and second alignment values.”. 

Fukuba does not appear to expressly disclose that the heliostat controller is performing the actions above, i.e. transmitting a calibration data point to, and receiving adjustment instructions from, the system controller, and executing the adjustment instructions,
either the system controller or the heliostat controller is configured to receive a maximum tracking error value or value range inputted by a user, and 
the system controller is also configured to transmit adjustment instructions to the heliostat controller until the calculated tracking error matches or is within the maximum tracking error value or value range.

In the art of Heliostat Control Systems, Malan teaches in the figures below:

    PNG
    media_image6.png
    766
    1300
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    836
    1240
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    493
    653
    media_image8.png
    Greyscale

a heliostat controller in fig. 3.9 and section 3.4.2 “Heliostat actuator control” is configured to, record and transmit a calibration data point to (i.e. status data), and receive adjustment instructions from, the system controller, and execute the adjustment instructions in section:
“3.4.3. Distributed Processing
Each processing task had to be allocated to an appropriate part of the control system.  Tasks could either be centralized or divided between a large number of distributed processors. At the centralized end of the spectrum, all tasks would be allocated to a central controller. This approach would require a powerful computer to calculate all actuator control signals in real time. A complex communication network would then have to distribute these signals to each of (at least) 20 000 heliostat actuators and relay back their position feedback signals, all in real time.

Page 31:
” Lower Tier: Heliostat Local Control
For each control period, the required heliostat normal vector has to be calculated and error corrections applied based on calibration parameters stored in local memory.  Control signals must then be supplied to the actuators for aligning the heliostat mechanism. The heliostat local controllers need to be low cost devices because every one of 10 000 heliostats needs one…


… Each CCU is linked to the upper processing tier to accept setup parameters and to relay configuration- and status data between the central controller and the heliostat local controllers….”, 

the heliostat controller is also configured to record and transmit at least one subsequent calibration data point, which is recorded at a different time than a previous calibration data point on pages 25-26:
“3.3.2. Model based error correction The method described combines elements of open- and closed loop control to get the benefits of both while avoiding problems associated with exclusive use of either. The method generally comprises three steps (Jones & Stone, 1999):
1. A hardware-specific error model is developed which describes the misalignment of a heliostat’s actual normal vector compared to an ideal commanded position. The transformation from the reference axes to the real axes consists of a series of translation- and rotation steps, each corresponding to a specific error source.
2. A series of time-separated measurements are made to obtain operational tracking error data of individual heliostats over a predetermined period. This data is used to estimate parameters for the error model developed in step 1.”, and  

either the system controller or the heliostat controller is configured to receive a maximum tracking error value or value range inputted by a user on page 27 section 3.4.1:
“The system should be able to interact with the user by accepting input and displaying information as required. The user should be able to store, retrieve and update any heliostat’s field location, aim point or individual error parameters.”

Page 29: “Operator interface (GUI) and calibration control. The system needs an interface whereby the user can readily monitor and adjust system status and individual heliostat parameters, do fault finding, etc. It should also allow overriding of any part of the control system. These tasks are typically handled by a central computer at the ‘top’ of the control system hierarchy.”

Page 63:” 5.6 Central System Controller

The central system controller (CSC) was implemented on a desktop computer at the top of the control hierarchy. It allows a human operator to monitor and manually override the entire system via a graphical user interface (GUI). It also handles all heliostat field calibration scheduling and processing tasks, most of which can be set up to run automatically.”

And page 64, section 5.6.2 via Graphical user Interface (GUI):
“C/D: Adjust system states and manually send orientation, tracking lock, motor counts reset and other override commands to any heliostat in the field.
• F: Adjust individual heliostat aim points, target plane orientation and offset vector between the target centre and receiver centre.”

Wherein it is understood that at least “Adjust individual heliostat aim points, target plane orientation and offset vector between the target centre and receiver centre” connotes the maximum tracking error or value range,
the system controller is also configured to calculate at least one subsequent tracking error, and, the system controller is also configured to transmit adjustment instructions to the heliostat controller until the calculated tracking error matches or is within the maximum tracking error value or value range see page 26:
“3. The estimated parameters are applied to the model, which is used to predict
and correct the heliostat’s tracking errors in real time.”

and  Fig. 5.17 above and page 62:
“The central controller PC sends configuration updates and system queries to the cluster controller unit (CCU) to update or request the system state, individual heliostat parameters, etc. After each tracking control interval, the CCU sends back updates of all heliostats’ status and step counts. A dedicated physical channel to each cluster controller allows for full duplex data transmission.” 

And page 63:

“The real-time calculated solar position is transmitted from the CCU to all heliostats in the cluster. The CCU then queries every heliostat in the cluster’s status and current step counts over this channel”

Wherein it is understood that the system controller is continuously transmitting tracking errors in real time after each tracking control interval.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a reasonably pertinent and known equivalent technique of a heliostat controller communicating with a central computer processor to record and transmit a calibration data point to (i.e. status data), and receive adjustment instructions from, a central computer system controller, and execute the adjustment instructions to calibrate a heliostat position in real time as taught by Malan above “to maximize the reflection of sunlight onto a stationary receiver” as taught by Malan page 6 section 1.2 Objectives.
“This project’s primary objective is to develop the method and high level architecture for a heliostat array control system within the context of a 5 MWe SUNSPOT pilot plant. The control system has to govern the real-time tracking of the entire array, each heliostat compensating for the relative Earth-Sun movement to maximize the reflection of sunlight onto a stationary receiver. The control system should:
a. Propose a solar tracking method combined with a strategy for correcting heliostat tracking errors.
b. Have an operator interface for manual override control and status monitoring.
c. Be able to respond to emergency situations by defocusing solar flux from the receiver and/or move all heliostats to their stow positions within a specified time.” 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the heliostat controllers 1402 of Fukuba would include the abilities to communicate and control the motion of the solar array to calibrate the solar arrays position in real time as taught by Malan as known in the art.  Further, since the signals are being sent in “real-time” then the controller continues to transmit adjustment instructions to the heliostat controller until the calculated tracking error matches or is within the maximum tracking error value as taught by Malan above and Fukuba steps 409, 704, 1206 and 1302 wherein fine tuning the tracking based on the error map occurs in real time “effectively closes the calibration loop.” (Fukuba para [0076] above.

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Malan to the prior art of Fukuba as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 3 and 8 and the limitation the system controller is configured to calculate(calculating) the tracking error by utilizing a modified reflection equation see the teachings of Fukuba para:
“[0037] Some portions of the detailed description that follows are presented in terms of algorithms and symbolic representations of operations on data bits within a computer memory. These algorithmic descriptions and representations are the means used by those skilled in the data processing arts to most effectively convey the substance of their work to others skilled in the art. An algorithm is here, and generally, conceived to be a self-consistent sequence of steps (instructions) leading to a desired result. The steps are those requiring physical manipulations of physical quantities. Usually, though not necessarily, these quantities take the form of electrical, magnetic or optical signals capable of being stored, transferred, combined, compared and otherwise manipulated. It is convenient at times, principally for reasons of common usage, to refer to these signals as bits, values, elements, symbols, characters, terms, numbers, or the like. Furthermore, it is also convenient at times, to refer to certain arrangements of steps requiring physical manipulations or transformation of physical quantities or representations of physical quantities as modules or code devices, without loss of generality.

[0069] The purpose of this system is to determine if a solar surface is currently on sun. This information may be used as a closed loop calibration technique in conjunction with a search algorithm that simultaneously adjusts the position of a solar surface while monitoring a robotic controller's light sensing device (901). It may also be used to determine the orientation of a solar surface in a global reference frame by utilizing approximate global position and an internal clock to compute the current solar vector.”.  

Regarding claims 4 and 9 and the limitation the wherein the system controller is configured to identify(identifying) a final tracking error see the teachings of Fukuba Fig. 13 wherein error map 1303 connotes a final tracking error.  See Para [0076] above.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120123720 A1 to Fukuba; Daniel et al. (Fukuba) in view of Malan, Karel Johan, "A HELIOSTAT FIELD CONTROL SYSTEM" (Malan) as applied to the claims above and further in view of US 20020171042 A1 to Chen, Gongyin et al. (Chen). 

Regarding claims 11 and 12, the combination of Fukuba and Malan above does not appear to expressly disclose the limitation wherein the modified reflection equation is r = d- 2(d-n')n', wherein r is a Target Vector, d is a Sun Vector, and n' is a True Mirror Vector in terms of an Internal Mirror Angle and a Calibration Offset Angle.

	Chen teaches in the analogous art of detecting reflections and especially reflecting one vector on another vector in figure 4 below:

    PNG
    media_image9.png
    377
    374
    media_image9.png
    Greyscale

that it was known to use reflection equation r = d- 2(d-n')n', wherein r is a Target Vector “y”, d is a Sun Vector “x”, and n' is a True Mirror Vector “u” in terms of an Internal Mirror Angle and a Calibration Offset Angle in para:
“[0053] Householder transform reflects one vector on another vector, as shown in FIG. 4. The image vector, y, is determined by the object vector, x, and the mirror vector, u. On the other hand, if we have the object vector, x, and want to reflect it into a certain direction (for example, y=.parallel.x.parallel.e.sub.1, where e.sub.1=(1, 0, 0, . . . , 0).sup.T), the mirror vector, u, can be derived from the reflection equation”.

    PNG
    media_image10.png
    34
    79
    media_image10.png
    Greyscale


	Wherein it is understood that mirror vector “U” above would include the internal mirror angle and calibration offset angles combined since “U” represents the actual “true mirror vector” that is reflecting the sun “X” towards Target “Y” in Fig. 4 above when incorporated into the combination of Fukuba and Malan.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known substitution of an equivalent technique of calculating a reflection using a known reflection equation as taught by Chen above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the particular problem of calculating tracking errors and finding the “maximum reflection” of the mirrors of Fukuba and Malan would include “a strategy” of using a modified “reflection equation” as taught by Chen as known in the art.  See Malan with regard “to maximize the reflection of sunlight onto a stationary receiver” as taught by Malan page 6 section 1.2 Objectives.
“This project’s primary objective is to develop the method and high level architecture for a heliostat array control system within the context of a 5 MWe SUNSPOT pilot plant. The control system has to govern the real-time tracking of the entire array, each heliostat compensating for the relative Earth-Sun movement to maximize the reflection of sunlight onto a stationary receiver. The control system should:
a. Propose a solar tracking method combined with a strategy for correcting heliostat tracking errors.
b. Have an operator interface for manual override control and status monitoring.
c. Be able to respond to emergency situations by defocusing solar flux from the receiver and/or move all heliostats to their stow positions within a specified time.” 

Therefore, the results would have been predictable to one of ordinary skill in the art to calculate a maximum reflection by using the modified reflection equation taught by Chen. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Chen to the prior art combination of Fukuba and Malan as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220502

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665